Citation Nr: 9928828	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-06 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUES

1.	Entitlement to an increased rating for vasomotor rhinitis, 
currently rated at 10 percent disabling.

2.	Entitlement to an increased rating for tinnitus, currently 
rated at 10 percent disabling.





ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel




INTRODUCTION

The veteran retired from service in July 1997, after having 
served on active duty for a period in excess of 20 years.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa. 

FINDINGS OF FACT

1.	Current manifestations of the veteran's vasomotor rhinitis 
include an absence of polyps with, at most, only minimal 
obstruction involving the left nasal cavity.

2.	The veteran's tinnitus is of persistent severity.  

CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for 
vasomotor rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 
6522 (1998). 

2.	The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.321, 4.10, 4.87a, Diagnostic Code 6260 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that, from July 1979 to March 
1996, the veteran was treated for various nasal ailments, 
including sinusitis, chronic rhinitis, nasal congestion, a 
sinus infection, and a viral syndrome.  In August and 
December 1986, he was assessed with chronic rhinitis and 
"polypoid" formation/changes in the left nasal cavity.  At 
separation in April 1997, the veteran indicated in his report 
of medical history that he experienced ear and nose trouble 
and sinusitis.  His April 1997 separation examination shows 
that his nose, sinuses and ears were normal.    

On VA general examination in September 1997, the veteran 
complained of sinus congestion and tinnitus.  On physical 
examination his ears and respiratory system were normal.  The 
diagnosis was history of vasomotor rhinitis with recurrent 
sinus infections in the past; currently clear.  

The report pertaining to a September 1997 nose and sinuses VA 
examination reflects that the veteran complained of chronic 
mild rhinitis and occasional sinus congestion.  On physical 
examination of the nose, the turbinates were moderately 
swollen and slightly pale in color bilaterally.  There was a 
bilateral clear discharge.  The ears were clear and there was 
no tenderness to percussion over the sinuses bilaterally.  
The diagnoses were history of recurrent sinus congestion 
without findings of sinusitis at that time and probable mild 
vasomotor rhinitis secondary to seasonal allergens.      

A September 1997 VA audio examination indicates that the 
veteran had a history of periodic, high pitched, bilateral 
tinnitus with no specific onset.  The diagnosis was rare 
bilateral tinnitus 

On VA audio-ear disease examination in September 1997, the 
veteran related that he had bilateral persistent tinnitus and 
otalgia only when he had a sinus infection.  He related that 
he experienced firing range noise exposure where he often 
used over-the-ear-hearing protection. 

On VA nose and sinuses examination in May 1998, the veteran 
complained that it was difficult to breathe through his nose.  
In addition to a nasal obstruction, he had an intermittent, 
colored nasal discharge which was associated with headache 
and facial pressure.  On physical examination, there was an 
approximately 80 percent obstruction of the right nasal 
cavity by a deviated septum with a large septal spur.  There 
was also an unusually formed bipartite uncinate process on 
the left.  The diagnosis was nasal obstruction with 
intermittent exacerbations of rhinosinusitis with the 
obstruction, in part, being secondary to a nasal septal 
deviation and uncinate process abnormality on the left.

A May 1998 VA audio examination shows that the veteran 
complained that his tinnitus was bothersome.  He indicated 
that his bilateral tinnitus became more noticeable 
approximately four or five months previously.  This tinnitus 
was bilateral and constant.  There was a high pitched ring of 
moderate loudness.  The diagnosis was bilateral tinnitus that 
was worse over the previous few months. 
 
On VA nose and sinuses examination in November 1998, the 
veteran appeared to be somewhat congested with some 
difficulty breathing through his left nostril compared to the 
right nostril.  There was a left nasal septal spur as well as 
right nasal septal deviation with minimal nasal obstruction 
noted.  There was also a left nasal septal spur along the 
floor of the nasal cavity which did "not appear to offer any 
obstruction".  There was an enlarged uncinate on the left 
side without any evidence of discrete nasal obstruction 
following decongestion with Phenylephrine.  The diagnosis was 
that the veteran at that time did not demonstrate any clear 
cut evidence of acute sinus infection; he did demonstrate 
what appeared to be chronic nasal congestion which was most 
likely due to vasomotor rhinitis and also appeared to 
demonstrate right nasal septal deviation as well as a left 
nasal septal spur which had been documented in previous 
examinations.  

In a VA nose and sinuses examination addendum, dated in 
November 1998, the veteran was reported to have been afforded 
"multiple otolaryngology examinations with no evidence of 
nasal polyps found on any examination." 
 
Analysis

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's service-connected disorders have 
been properly developed, and that no further assistance is 
required on those issues to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  


A.  Vasomotor Rhinitis

In February 1998, the RO granted the veteran service 
connection for vasomotor rhinitis and assigned a 10 percent 
evaluation. 

Under Diagnostic Code 6522, allergic or vasomotor rhinitis 
without polyps, but with greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side warrants a 10 percent evaluation.  A 30 percent 
evaluation is warranted for allergic or vasomotor rhinitis 
with polyps.  38 C.F.R. § 4.97.  

In considering the veteran's appeal for an increased rating 
for his service-connected vasomotor rhinitis, the Board would 
emphasize that the veteran is free of nasal polyps, the 
presence of which is required for the assignment of a 30 
percent rating under Diagnostic Code 6522.  In addition, 
while obstruction of his right nasal cavity is greater than 
50 percent (i.e., being approximately 80 percent obstructed), 
obstruction on the left is minimal if, indeed, at all, given 
the finding on the November 1998 VA examination that his left 
nasal septal spur apparently occasioned no obstruction.  
Given the foregoing, then, the veteran's vasomotor rhinitis 
warrants, at best, a 10 percent evaluation, the rating 
presently in effect.  Therefore, the Board is of the view 
that a related increased disability evaluation is not in 
order.  

In making the foregoing determination, the Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7.  
However, the record does not show that the actual 
manifestations of the veteran's service-connected vasomotor 
rhinitis more closely approximate those required for a 30 
percent rating than they do the disability rating currently 
assigned.  Accordingly, the Board is unable to identify a 
reasonable basis for a grant of this aspect of the benefit 
sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.7, and Part 4, Diagnostic Code 6522.

B.  Tinnitus

Under Diagnostic Code 6260, persistent tinnitus as a symptom 
of a head trauma, concussion or acoustic trauma, warrants a 
10 percent evaluation.  38 C.F.R. § 4.87a.  This is the 
maximum schedular evaluation for this disability.  

In considering the veteran's claim for an increased rating 
for tinnitus, the Board is cognizant that, on the occasion of 
his May 1998 VA examination, the veteran was noted to suffer 
from tinnitus which was constant in severity, the latter 
being representative of pertinent disablement commensurate 
with the veteran's present maximum schedular rating of 10 
percent in accordance with the provisions of Diagnostic Code 
6260.

However, a higher disability rating for the veteran's 
tinnitus might yet be assigned in accordance with the 
provisions of 38 C.F.R. § 4.10, as pertinent to tinnitus-
occasioned impairment in the veteran's ability to function 
under the ordinary conditions of daily life.  In this regard, 
the Board is cognizant that, when examined by VA in May 1998, 
the veteran indicated that his tinnitus was (as recorded by 
the examiner) "annoying".  However, while the Board would 
certainly not discount that even 'annoying' tinnitus 
significantly impacts the veteran's day-to-day living, it is, 
nevertheless, of the view that such consideration alone is 
insufficient to warrant entitlement to a higher disability 
rating predicated on the provisions of 38 C.F.R. § 4.10.  

The Board would also point out, finally, that during the 
pendency of the veteran's appeal, the VA's Schedule for 
Rating Disabilities has been amended.  By regulatory 
amendment, effective June 10, 1999, changes were made to the 
schedular criteria for evaluating diseases of the ear and 
other sense organs, as set forth in 38 C.F.R. §§ 4.85, 4.86, 
4.86a, and 4.87 (1998).  See 64 Fed. Reg. 25202-25210 (1999).  
The regulatory changes for diseases of the ear and other 
sense organs include the deletion of 38 C.F.R. § 4.86a and 
the revision of  38 C.F.R. §§ 4.87, 4.87a.  Diagnostic Code 
6260 now provides that recurrent tinnitus warrants a 10 
percent evaluation.  Although the RO did not provide notice 
of these changes to the veteran, he has not been prejudiced 
because the veteran has been granted the maximum schedular 
evaluation for tinnitus under Diagnostic Code 6260.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Finally, with respect to the veteran's two above-addressed 
claims for increased ratings, the Board has considered the 
discussion recently advanced by the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119 (1999), wherein it indicated that when there 
was a long duration between a claimant's original claim for 
service connection and the assignment of an original rating, 
separate ("staged") ratings may be assigned with respect to 
original claims for distinct separate periods of time during 
the appeal period based on the facts found. However, the 
duration between the date of the veteran's related original 
claim (August 1997) and the time of the assignment of the 
original ratings at issue was quite brief, i.e., only about 
six months. Accordingly, the Board is of the view that the 
Fenderson rationale does not substantively inhere with 
respect to either of the above-considered claims for an 
increased rating.

In addition, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(l).  In 
this regard, the veteran has offered no evidence that either 
of his two above-addressed service-connected disabilities 
occasion interference with his employability to a degree 
greater than that contemplated by the respective regular 
schedular standards, which contemplate impairment in earning 
capacity in civil occupations.  Therefore, an exceptional or 
unusual disability picture (i.e., one where either of the 
veteran's currently assigned pertinent ratings is found to be 
inadequate) is not presented.  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(l) 
are not met.


ORDER

An increased rating for vasomotor rhinitis is denied.

An increased rating for tinnitus is denied.  

		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals

 

